Order unanimously reversed, without costs of this appeal to any party, and petition dismissed. Memorandum: The appellant was an indispensable party to the proceeding (Matter of Maniscalco v. Power, 4 A D 2d 479, affd. 3 N Y 2d 918). He was not served in the time required by subdivision 1 of section 330 of the Election Law. The service by mail although permitted by the order to show cause could not extend the time for commencing the proceeding and was therefore ineffectual. (Matter of King v. Cohen, 293 N. Y. 435.) Thus the court was without jurisdiction in the proceeding. (Matter of Ullman v. Power, 17 A D 2d 792, affd. 12 N Y 2d 724.) (Appeal from order of Erie Special Term adjudging the nominating petition valid, etc.) Present—Williams, P. J., Bastow, Henry, Noonan and Del Veeehio, JJ.